Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/19 was filed before the mailing date of the non-final office action on 4/21/21. Accordingly, the information disclosure statement is considered by the examiner.
The information disclosure statement (IDS) submitted on 6/13/19 was filed before the mailing date of the non-final office action on 4/21/21. Accordingly, the information disclosure statement is considered by the examiner.
The information disclosure statement (IDS) submitted on 6/14/19 was filed before the mailing date of the non-final office action on 4/21/21. Accordingly, the information disclosure statement is considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MOORE whose telephone number is (571)270-5595.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/D.M./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783